DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 7/1/2019.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 7/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pratley et al (US 7149970).
	
	Regarding claim 1, Pratley discloses a data processing system (figs. 1-2) comprising: 

a memory (fig. 1) in communication with the processor, the memory comprising executable instructions that, when executed by, the processor, cause the data processing system to perform functions of: 
receiving a request to provide a replacement text segment (text replacements, figs. 3-8) for a text segment in a document;  
upon receiving the request, examining a content characteristic (erroneous text component in a document, col. 3, lines 25-65) of the document;  
examining at least one of user-specific information, organization-specific information, or non-linguistic features (col. 2, lines 25-65) of the document;  
identifying at least one replacement text segment (identifying and replacing text in a document, figs. 2-8, cols. 2-3) or the text segment, via a machine translation system, based on the content characteristic (e.g. errors, figs. 7-8) of the document and at least one of the user-specific information, the organization-specific information, or the non-linguistic features of the document;  
providing the identified at least one replacement text segment for display (figs. 3-6) to a user;  
receiving an input indicating a user's selection (figs. 3-6) of the identified at least one replacement text segment;  and 
upon receiving the input, replacing (figs. 7-8) the text segment in the document with the identified at least one replacement text segment. 
 
	Regarding claim 2, Pratley further discloses the data processing system of claim 1, wherein the instructions further cause the processor to cause the data processing system to perform functions of: collecting user feedback information relating to the user's selection (figs. 3-6) of the replacement text segment;  ensuring that the feedback information is privacy compliant (cols. 2-3 discloses feedback only applied to users of that document);  and storing the feedback information for use in improving the machine translation system. 
 
	Regarding claim 3, Pratley further discloses the data processing system of claim 1, wherein providing the identified at least one replacement text segment for display (figs. 3-6) to the user 
 
	Regarding claim 4, Pratley further discloses the data processing system of claim 3, wherein displaying the identified at least one replacement text segment on the user interface element comprises displaying the identified replacement text segment alongside (figs. 3-6) the content of the document. 
 
	Regarding claim 5, Pratley further discloses the data processing system of claim 1, wherein the instructions further cause the processor to cause the data processing system to perform functions of receiving feedback regarding the identified at least one replacement text segment from the user;  examining the feedback to determine its relevancy (selection most relevant/best replacement words, cols. 2-3)  and  modifying the machine translation system based on the received feedback. 
 
	Regarding claim 6, Pratley further discloses the data processing system of claim 1, wherein the machine translation system is a statistical machine translation system (col. 12, lines 60 to col. 13, lines 25). 
 
	Regarding claim 7, Pratley further discloses the data processing system of claim 6, wherein the machine translation  system is trained using a dataset compiled from one or more of  naturally-occurring, hand-edited, or synthetic text data (col. 2, lines 25-35).

Regarding claims 8-20 recite limitations/features that are similar and in the same scope of invention as to those in claims 1-7 above; therefore, claims 8-20 are rejected for the same rejection rationale/basis as described in claims 1-7.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/            Primary Examiner, Art Unit 2674